DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021, has been entered.
 Claims 1-4 and 9-15 are pending.  Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant provisionally selected polypropylene as a polymer and isoamyl acetate as a nano-roughing agent.   Claims 3 and 4 are further withdrawn as not reading on isoamyl acetate.  Claim 2 has been indicated as withdrawn by the Applicant.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the specification fails to describe any method of aThe few examples provided in the specification disclose only a small number of bacteria species and polymers.  This is not a representative number of species that represent the entire genus.   See Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.")  That said, “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”  University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 n.10 (Fed.Cir.2004) (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of "invention" — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Haynes et al.  (US2011/0076478).
Haynes et al. relates to dust-repellant nanoparticle surfaces and processes for making surfaces having nanoscale hydrophobic composition.  See Title and Abstract.  In this regard, Haynes teaches hydrophobic nanoparticles dispersed in a solvent such as dimethylchloride to See para. [0036].  This composition is applied to substrates.  See para. [0055].  This would read on “contacting the surface of the substrate with a solution of a nano-roughing agent to produce a nanometer scale surface geometry.”  Examples of substrate include various articles, including “polymer surfaces; and hospital equipment,” id., which one of ordinary skill in the art would know comprise one or more of the recite polymers of claim 1.  Thus, “altering the surface of the polymer substrate to produce a nanometer scale surface geometry” would be met.
	Haynes et al. does not teach “contacting the surface with bacteria and inhibiting growth of the bacteria.”   This language is construed as “wherein the growth of bacteria in contact with the surface of the polymer substrate is inhibited.”   This claim construction is appropriate in view of the specification which lays out that the overall goal of the invention is directed to decreasing bacterial adhesion and not the intentional introduction of bacteria and its adhesion to the surfaces.   As a wherein clause that simply express the intended results of a process step positively recited, it is not given weight.  MPEP 2111.04(I). 
Alternatively, even without the interpreting the language as a wherein clause, it is the examiner’s position that the inhibition of bacteria adhesion to the polymer's surface would naturally flow from the teachings of the prior art and therefore, would render obvious all the instant steps of the claimed method.  Specifically, although Webster et al. is silent with regard to bacteria, the step of contacting with bacteria would encompass exposure to any airborne bacteria or bacteria present in the environment in which the device of Haynes et al. is intended to be used, include those found on dust.  As for the step of inhibiting growth, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in or obviousness from the prior art.   Here, Haynes et al. already teaches contacting the polymer surface with a nano-roughing agent, which reads on the only positive, active step of Applicant's claimed method i.e., “altering the surface of the See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Webster et al. (US 2008/0249607) in view of Haynes et al (US 2011,0076478).
	Regarding claim 1, Webster et al. teaches that it was known in the art “that using NaOH treatment for creating nanostructured features on the surface of PLGA decreased endothelial cell adhesion and proliferation”.  Para. [0079].  This reads on “altering the surface of the polymer to 
	Webster et al. does not teach “contacting the surface with bacteria and inhibiting growth of the bacteria.”   This language is construed as “wherein the growth of bacteria in contact with the surface of the polymer substrate is inhibited.”   This claim construction is appropriate in view of the specification which lays out that the overall goal of the invention is directed to decreasing bacterial adhesion and not the intentional introduction of bacteria and its adhesion to the surfaces.   As a wherein clause that simply express the intended results of a process step positively recited, it is not given weight.  MPEP 2111.04(I). 
Alternatively, even without the interpreting the language as a wherein clause, it is the examiner’s position that the inhibition of bacteria adhesion to the polymer's surface would naturally flow from the teachings of the prior art and therefore, would render obvious all the instant steps of the claimed method.  Specifically, although Webster et al. is silent with regard to bacteria, the step of contacting with bacteria would encompass exposure to any airborne bacteria or bacteria present in the environment in which the device of Webster et al. is intended to be used.  As for the step of inhibiting growth, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in or obviousness from the prior art.   Here, Webster et al. already teaches contacting the polymer surface with a nano-roughing agent, which reads on the only positive, active step of Applicant's claimed method i.e., “altering the surface of the polymer substrate.”  Thus, the method of Webster et al. would naturally inhibit growth of bacteria.  See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old 
Webster et al. does not teach dichloromethane.
Haynes et al. relates to dust-repellant nanoparticle surfaces and processes for making surfaces having nanoscale hydrophobic composition.  See Title and Abstract.  In this regard, Haynes teaches hydrophobic nanoparticles dispersed in a solvent such as dimethylchloride to make a dust-repellant composition.  See para. [0036].  This composition is applied to substrates.  See para. [0055].  This would read on “contacting the surface of the substrate with a solution of a nano-roughing agent to produce a nanometer scale surface geometry.”  Examples of substrate include various articles, including “polymer surfaces; and hospital equipment,” id., which one of ordinary skill in the art would know comprise one or more of the recite polymers of claim 1. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed method in view of the combined teachings Webster et al., Haynes et al.  In this instance, one of ordinary skilled in the art motivated to keep the articles of Webster et al. free of dust at least prior to usage would find the suggestion to treat the composition of Webster et al. with a solution as taught by Haynes et al.  Further, one of ordinary skill in the art would have a reasonable expectation of success in so doing because Haynes et al. says its composition and method can be use on polymer surfaces and hospital equipment. 
  Cheng et al. teaches a comparable endotracheal tube made of PVC that may be improved by creating nanostructures on its surface that reduce bacterial adhesion and prevent infection.  Webster et al. teaches that PLGA can be similarly treated so as to make nanostructured features on the surface of the PLGA.   Accordingly, one of ordinary skill in the . 

Claims 9 and 10 a is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster et al. (US 2008/0249607) in view of Haynes et al (US 2011,0076478) as applied to claim 1 above, and further in view of Chen et al., Bioengineering Conference, 2009 IEEE 35th Annual Northeast, IEEE, Piscataway NJ, April 3, 2009, pp. 1-2, and Sullivan et al. (US 2009/0028914).
Teachings of Webster et al. and Hayes et al. are discussed above.
Webster et al. does not teach wherein the substrate is an endotracheal tube.  
Cheng et al. teaches the formation of nano surfaces on polyvinyl chloride endotracheal tubes using bacterial lipase solutions.  Cheng et al. teaches that "[t]his nano scale etching is thought to be able to reduce bacterial adhesion, preventing infection."  See "Conclusion" at page 2.
Cheng et al. does not teach endotracheal tubes made of poly(lactic-co-glycolic) acid
Sullivan et al. discloses PLGA and MMA-PLGA absorbable stents in the form of uniformly round, smooth hollow tubes with no significant surface irregularities.  See paras. [0036] and [0202], and Figure 17.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed method in view of the combined teachings Webster et al., Haynes et al., Cheng et al. and Sullivan et al.  In this instance, the conclusion of obvious is supported by the rationale of using a known technique to improve similar devices in the same way.   Specifically, Sullivan et al. teaches a “base” device being PLGA tracheal stents.   Cheng et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618